Case 5:20-cv-05027-KES Document 12 Filed 04/30/20 Page 1 of 2 PageID #: 757




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF SOUTH DAKOTA
                          WESTERN DIVISION


ZACHARY D. LUDENS,                               5:20-CV-05027-KES

                 Plaintiff,
                                           ORDER DENYING MOTION FOR
     vs.                                       SERVICE BY MAIL

CHIEF JUSTICE DAVID E.
GILBERTSON, IN HIS OFFICIAL
CAPACITY AS THE CHIEF JUSTICE OF
THE SOUTH DAKOTA SUPREME
COURT; JUSTICE JANINE M. KERN, IN
HER OFFICIAL CAPACITY AS A
JUSTICE OF THE SOUTH DAKOTA
SUPREME COURT; JUSTICE PATRICIA
J. DEVANEY, IN HER OFFICIAL
CAPACITY AS A JUSTICE OF THE
SOUTH DAKOTA SUPREME COURT;
JUDGE SUSAN M. SABERS, IN HER
OFFICIAL CAPACITY AS THE CHAIR OF
THE SOUTH DAKOTA BOARD OF BAR
EXAMINERS; LARRY M. VON WALD, IN
HIS OFFICIAL CAPACITY AS A
MEMBER OF THE SOUTH DAKOTA
BOARD OF BAR EXAMINERS; JACK H.
HIEB, IN HIS OFFICIAL CAPACITY AS A
MEMBER OF THE SOUTH DAKOTA
BOARD OF BAR EXAMINERS; JUDGE
JANE WIPF PFEIFLE, IN HER OFFICIAL
CAPACITY AS A MEMBER OF THE
SOUTH DAKOTA BOARD OF BAR
EXAMINERS; REED RASMUSSEN, IN
HIS OFFICIAL CAPACITY AS A
MEMBER OF THE SOUTH DAKOTA
BOARD OF BAR EXAMINERS; STEVEN
R. BLAIR, IN HIS OFFICIAL CAPACITY
AS AN ASSISTANT ATTORNEY
GENERAL AND COUNSEL TO THE
SOUTH DAKOTA BOARD OF BAR
EXAMINERS; SHERIDAN CASH
ANDERSON, IN HER OFFICIAL
 Case 5:20-cv-05027-KES Document 12 Filed 04/30/20 Page 2 of 2 PageID #: 758




CAPACITY AS SECRETARY OF THE
SOUTH DAKOTA BOARD OF BAR
EXAMINERS; SHIRLEY JAMESON-
FERGEL, IN HER OFFICIAL CAPACITY
AS THE CLERK OF THE SOUTH
DAKOTA SUPREME COURT; AND
LAURA J. GRAVES, IN HER OFFICIAL
CAPACITY AS THE CHIEF DEPUTY
CLERK OF THE SOUTH DAKOTA
SUPREME COURT;

                    Defendants.


      Plaintiff, Zachary D. Ludens, moves the court for an order allowing

service by mail under SDCL 15-6-4(i). Docket 5. Under South Dakota law, “[a]

defendant may admit service of the summons and complaint rather than

requiring the plaintiff to effectuate personal service.” Larson Mfg. Co. of S.D.,

Inc. v. Western Shocase Homes, Inc., 2019 WL 1866326, at *3 (D.S.D. Apr. 25,

2019) (citing SDCL § 15-6-4(i)). Thus, “a summons may be served upon a

defendant in any action by mailing a copy of the summons, two copies of the

notice and admission of service, conforming substantially to the form provided

for in [SDCL] § 15-6-4(j), and a return envelope, postage prepaid, addressed to

the sender.” SDCL § 15-6-4(i). Because the defendants may admit service of the

summons by mail, a court order is not required. Thus, it is

      ORDERED that Luden’s motion for service (Docket 5) is denied.

      Dated April 30, 2020.

                                       BY THE COURT:

                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE
